Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 & 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-9 & 13-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-9 & 13-20 recite a process and method for detecting a ground fault in a battery of an uninterrupted power supply in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-9 & 13-20 are directed to method for detecting a ground fault in a battery of an uninterrupted power supply, the battery comprises at least one string with multiple battery cells. This is achieved by: defining multiple individual battery blocks of battery cells &  performing a reference & verification impedance measurements of the multiple individual battery blocks (which is routinely practiced in the art with respect to ground fault detecting in battery), evaluating a change of measured impedance between the reference impedance (this is also routinely practiced in the art) identifying a ground fault based on a correlated change of measured impedance based on these measured quantities. 

ANALYSIS
Claims 1-9 & 13-20 are ineligible.
Regarding independent claim 1: The defining multiple individual battery blocks of battery cells is done by mathematical formulae/models and performing a reference/verification impedance measurements of the multiple individual battery blocks at a first point of time and evaluating/comparing data which has been held to be non-patentable. This basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-9 & 13-20, measuring a current across the multiple individual battery blocks (claims 2, 3, 5 and 8) & determining the impedance (claims 4, 6, 9 & 13-20) of each individual battery block based on the voltage and the current measured across the individual battery block are done by mathematical formulae/models. These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-9 & 13-20 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-9 & 13-20 recites the limitations of the first two steps wherein “defining” and “performing” are fairly broad as written and would appear to fall under human observation and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “evaluating/comparing” & “identifying” is also broad, wherein the broadest reasonable interpretation of “evaluating/comparing” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “evaluating” implies some sort of mathematical relationship. “identifying” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite a method of propagating fault signal of the electrical characteristic at a first frequency of the plurality of frequencies, and a second propagating fault signal of the electrical characteristic at a second frequency of the plurality of frequencies at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “evaluating” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “identifying a ground fault based on a correlated change of measured impedance of the multiple individual battery blocks along the at least one string” & “measuring a current across the multiple individual battery blocks as response to the at least one current pulse” in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference impedance measurement when the elapsed period of time exceeds a given time limit.  This step is also very broad.  Under this prong, I think the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-9 & 13-20 also including the step of identifying a sequence of individual battery blocks with a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises determining a change of measured impedance individually for each individual battery block do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; inducing identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining locating a fault in a power transmission medium. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite method for detecting a ground fault in a battery of an uninterrupted power supply, the battery comprises at least one string with multiple battery cells at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: generating, measuring and comparing data (claims, 2-9 & 13-20) and the details thereof including theoretical models or equations (claims 6 & 16), and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-9 & 13-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worry et al. (U.S. 2016/0261127 A1) in view of Weiss et al. (U.S. 2016/0245853 A1).
Regarding claim 1, Worry et al. disclose in Figs. 1-8 a method for detecting a ground fault in a battery through battery management system 200 (see Figs. 1 & 8) of an uninterrupted power supply the battery 802 comprises at least one string multiple battery cells 220 [see par. 0063], the method comprising the steps of:
defining multiple individual battery blocks 111 of battery cells 110 of Fig. 1 ( or 802a-n  of Fig. 8) along the at least one string via battery stack 210 of Fig. 2 (see par. 0063 wherein the battery management system 200 includes at least battery stacks 210a-n, cell interfaces 220a-n, stack controllers 250a-n, power interfaces 260a-n, grid battery controller 270, charger/inverter 280, and external system 290);
performing a reference impedance via Rf measurement of the multiple individual battery blocks 111 at a first point of time (wherein the Examiner consider first point of time is where the Rf exists at the most positive end of the cell stack which where voltage reference starting at zero, see pars. 0173-0175, wherein impedance Rf 816 is calculated through Vf818, if a fault exits in the battery stack, is resistance at some point in the battery stack that results from the fault wherein Vf 818, the power interface 602 must determine and/or obtain the voltage of entire battery stack),
performing a verification impedance via Rf measurement for the multiple individual battery blocks 111 at a second point of time (see par. 0171, wherein impedance Rf 816, if a fault exits in the battery stack, is resistance at some point in the battery stack that results from the fault.  In at least one embodiment, if fault impedance Rf 816 exits, the ground fault detector 642 would detect at least one of the test currents Ip 806 and In 812); 
identifying a ground fault via interface 602 based on a correlated change of measured impedance of the multiple individual battery blocks along the at least one string 210 (see par. 0171 & claims 18-19, wherein Fault location voltage Vf 818 is a voltage relative to the most negative end Vn 810 at which the fault impedance Rf 816 exists.  In at least one embodiment, the fault location voltage Vf 818 is calculated by the power interface 602 to determine the location of the fault in the battery stack)
Worry et al. fail to disclose the step of evaluating a change of measured impedance between the reference impedance and the verification impedance for the multiple individual battery blocks of the at least one string. 
In related art, US 2016/0245853 2016/0245853A1to Weiss et al. discloses that  battery module (203), a protective resistance (112 & 114) and a ground fault detecting resistance which are provided evaluating (see pars. 0022-002)  a change of measured impedance between the reference impedance and the verification impedance for the multiple individual battery blocks of the at least one string (see pars. 0036, 0041, 0048 & 0054)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Worry et al. to be able to evaluate a change of measured impedance between the reference impedance and the verification impedance for the multiple individual battery blocks of the at least one string as taught by Weiss et al. One would be motivated to make such a modification in order to evaluated the change of measured impedance is a difference between the reference impedance and the verification impedance for each individual battery block so that it can detect the presence and location of ground faults, not only on the DC side, but also on the AC side of the DC-to-AC power conversion system (see Weiss’s pars. 0039).

    PNG
    media_image1.png
    624
    587
    media_image1.png
    Greyscale

As to claim 2, Worry et al. disclose wherein the step of defining multiple individual battery blocks 111 of battery cells 110 of Fig. 1 ( or 802a-n  of Fig. 8) along the at least one string comprises defining each of the multiple individual battery blocks 111 comprising few individual battery cells 110, preferably one battery cell (see par. 0063 wherein the battery management system 200 includes at least battery stacks 210a-n, cell interfaces 220a-n, stack controllers 250a-n, power interfaces 260a-n, grid battery controller 270, charger/inverter 280, and external system 290).
As to claim 3, Worry et al. disclose wherein the steps of performing a reference impedance measurement and performing a verification impedance measurement for the multiple individual battery blocks each comprise 
generating at least one current pulse through the battery via current sensing unit 615-618 (see claim 17, par. 0173 wherein the power interface 160 measures the voltage and current by detecting the voltage drop across a current shunt 170 placed in the power line 130.  As part of the step 1006, the power interface 160 transmits data about the voltage and current via the stack bus 155 to the stack controller 150);
measuring a voltage across each of the multiple individual battery blocks as response to the at least one current pulse and measuring a current across the multiple individual battery blocks as response to the at least one current pulse (see claim 18, par. 0161-0164 wherein battery cells 802a-n, ground 803, test current Ip 806, measurement capability of test current Ip from Vp to ground 808, positive stack voltage Vp 809, negative stack voltage Vn 810, test current In 812, measurement capability of test current In from Vn to ground 814, fault impedance Rf 816, and fault location voltage Vf 818), and 
determining the impedance of each individual battery block based on the voltage and the current measured across the individual battery block as response to the at least one current pulse (see par. 0171 & claims 18-19, wherein Fault location voltage Vf 818 is a voltage relative to the most negative end Vn 810 at which the fault impedance Rf 816 exists.  In at least one embodiment, the fault location voltage Vf 818 is calculated by the power interface 602 to determine the location of the fault in the battery stack).
As to claim 4, Worry et al. disclose wherein the step of generating via power interface 160 at least one current pulse through the battery comprises generating at least one charge pulse and/or at least one discharge pulse (see par. 0056 wherein power interface 160 may receive operating current from the battery stack 111, while the external power source 161 may be an alternative power source for the power interface 160).
As to claim 5, Worry et al. disclose wherein the step of generating at least one current pulse through the battery comprises generating a current pulse train through switches and conductors 167 & 140 (see pars. 0118-0120, wherein the power interface 160 controls the current flow in the switch control conductors 167a, 167b, and 167c to open and close the switches 140a, 140b, and 140c, respectively).

As to claim 6, Worry et al. disclose wherein the method further comprises verifying a validity of the reference impedance measurement via Rf  based on an elapsed period of time between the reference impedance measurement via controller 640 (see par. 0144 the microcontroller 640 has had a sufficient time window to act and has failed to do so (or in case of microcontroller failure and/or disconnection of communication in the battery management system 100), the switches 140a-c can be controlled using hardware without the software interaction in the microcontroller 640) and the verification impedance measurement, and performing a further reference impedance measurement when the elapsed period of time exceeds a given time limit (see par. 0171, wherein impedance Rf 816, if a fault exits in the battery stack, is resistance at some point in the battery stack that results from the fault.  In at least one embodiment, if fault impedance Rf 816 exits, the ground fault detector 642 would detect at least one of the test currents Ip 806 and In 812).
As to claim 7, Worry et al. disclose wherein the step of identifying a ground fault  based on a correlated change of measured impedance of the individual battery blocks along the at least one string  comprises a step of localizing a position of the ground fault by identifying a sequence via detector 901 & 931 of individual battery blocks  a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string 210 (see par. 0190 wherein detector 901a is enabled, and the configuration of network 918 is of no consequence when detector 931 is enabled.  Zero ohm resistor R167 952 sets the circuitry reference common level (COM) to the same potential as earth or chassis ground (CHAS), thereby ensuring that test currents to/from each end of the battery stack are returned through ground, which is the reference to which ground faults are detected).
As to claim 8, Worry et al. disclose wherein the step of identifying a sequence of individual battery blocks 901 & 931 with a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises determining a change of measured impedance individually for each individual battery 110 (see par. 0190 wherein detector 901a is enabled, and the configuration of network 918 is of no consequence when detector 931 is enabled.  Zero ohm resistor R167 952 sets the circuitry reference common level (COM) to the same potential as earth or chassis ground (CHAS), thereby ensuring that test currents to/from each end of the battery stack are returned through ground, which is the reference to which ground faults are detected).
As to claim 9, Worry et al. disclose wherein the step of identifying a sequence of individual battery blocks 901 & 931 with a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm  via fault signal detector 634 (see par. 0139 the fault pilot signal detector 634 outputs signals to the microcontroller of the power interface 602, which may send instructions to the switch control for controlling the switches 140a-c wherein fault detection by the fault pilot signal detector 634 from directly de-energizing the coils of the switches 140a-c, while still allowing the  microcontroller of the power interface 602 to instruct the switch control to control the switches 140a-n) .

Regarding claim 10, Worry et al. disclose a battery management system 200 (see Figs. 1 & 8) of an uninterrupted power supply the battery 802 comprises at least one string multiple battery cells 220 [see par. 0063], whereby the battery management system operable to:
define multiple individual battery blocks 111 of battery cells 110 of Fig. 1 (or 802a-n  of Fig. 8) along the at least one string via battery stack 210 of Fig. 2 (see par. 0063 wherein the battery management system 200 includes at least battery stacks 210a-n, cell interfaces 220a-n, stack controllers 250a-n, power interfaces 260a-n, grid battery controller 270, charger/inverter 280, and external system 290);
performing a reference impedance via Rf measurement of the multiple individual battery blocks 111 at a first point of time (wherein the Examiner consider first point of time is where the Rf exists at the most positive end of the cell stack which where voltage reference starting at zero, see pars. 0173-0175, wherein impedance Rf 816 is calculated through Vf818, if a fault exits in the battery stack, is resistance at some point in the battery stack that results from the fault wherein Vf 818, the power interface 602 must determine and/or obtain the voltage of entire battery stack),
performing a verification impedance via Rf measurement for the multiple individual battery blocks at a second point of time (see par. 0171, wherein impedance Rf 816, if a fault exits in the battery stack, is resistance at some point in the battery stack that results from the fault.  In at least one embodiment, if fault impedance Rf 816 exits, the ground fault detector 642 would detect at least one of the test currents Ip 806 and In 812); 
identifying a ground fault via interface 602 based on a correlated change of measured impedance of the multiple individual battery blocks along the at least one string 210 (see par. 0171 & claims 18-19, wherein Fault location voltage Vf 818 is a voltage relative to the most negative end Vn 810 at which the fault impedance Rf 816 exists.  In at least one embodiment, the fault location voltage Vf 818 is calculated by the power interface 602 to determine the location of the fault in the battery stack)
In related art, US 2016/0245853 2016/0245853A1to Weiss et al. discloses that  battery module (203), a protective resistance (112 & 114) and a ground fault detecting resistance which are provided evaluating (see pars. 0022-002)  a change of measured impedance between the reference impedance and the verification impedance for the multiple individual battery blocks of the at least one string (see pars. 0036, 0041, 0048 & 0054)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Worry et al. to be able to evaluate a change of measured impedance between the reference impedance and the verification impedance for the multiple individual battery blocks of the at least one string as taught by Weiss et al. One would be motivated to make such a modification in order to evaluated the change of measured impedance is a difference between the reference impedance and the verification impedance for each individual battery block so that it can detect the presence and location of ground faults, not only on the DC side, but also on the AC side of the DC-to-AC power conversion system (see Weiss’s pars. 0039).
As to claim 11,  Worry et al. disclose A UPS device comprising a central DC  a power supply side AC/DC  a power supply side DC/DC  and a load side output  whereby all converters are connected to the DC link and the DC/DC converter is connected to a battery at its power supply side (see par. 0076 wherein power regulator 404 is a DC-DC regulator/converter that receives and regulates/converts the DC power received from the link bus 125 to power the components in the cell interface 402.  In at least one embodiment, the power regulator 404 receives 24V DC power input from the link bus 125 and converts to other voltages.  In at least one embodiment, high voltage isolation is desired in the battery management system 100 to protect circuitry and personnel in case of a ground fault in the battery stack 111), wherein the UPS device comprises a battery management system 200 (see Figs. 1 & 8).
As to claim 12, Worry et al. disclose A UPS system comprising multiple UPS devices each UPS device comprising a central DC  a power supply side AC/DC converter a power supply side DC/DC converter (see par. 0076 wherein power regulator 404 is a DC-DC regulator/converter that receives and regulates/converts the DC power received from the link bus 125 to power the components in the cell interface 402.  In at least one embodiment, the power regulator 404 receives 24V DC power input from the link bus 125 and converts to other voltages.  In at least one embodiment, high voltage isolation is desired in the battery management system 100 to protect circuitry and personnel in case of a ground fault in the battery stack 111 and a load side output whereby all converters are connected to the DC link and the DC/DC converters of the multiple UPS devices are connected to a battery at their power supply side (see par. 0048-0051, wherein power line 130 is configured to carry electrical power into or out of the battery stack 111.  In at least one embodiment, the battery cells 110a-n are connected in series in the power line 130, while the power line 130 is further connected to a load and/or charger/inverter that connect the battery stack 111 to a power grid), wherein the UPS system comprises a battery management system 200 (see Figs. 1 & 8).
As to claim 13, Worry et al. disclose wherein the steps of performing a reference impedance measurement and performing a verification impedance measurement for the multiple individual battery blocks each comprise 
generating at least one current pulse through the battery via current sensing unit 615-618 (see claim 17, par. 0173 wherein the power interface 160 measures the voltage and current by detecting the voltage drop across a current shunt 170 placed in the power line 130.  As part of the step 1006, the power interface 160 transmits data about the voltage and current via the stack bus 155 to the stack controller 150);
measuring a voltage across each of the multiple individual battery blocks as response to the at least one current pulse and measuring a current across the multiple individual battery blocks as response to the at least one current pulse (see claim 18, par. 0161-0164 wherein battery cells 802a-n, ground 803, test current Ip 806, measurement capability of test current Ip from Vp to ground 808, positive stack voltage Vp 809, negative stack voltage Vn 810, test current In 812, measurement capability of test current In from Vn to ground 814, fault impedance Rf 816, and fault location voltage Vf 818), and 
determining the impedance of each individual battery block based on the voltage and the current measured across the individual battery block as response to the at least one current pulse (see par. 0171 & claims 18-19, wherein Fault location voltage Vf 818 is a voltage relative to the most negative end Vn 810 at which the fault impedance Rf 816 exists.  In at least one embodiment, the fault location voltage Vf 818 is calculated by the power interface 602 to determine the location of the fault in the battery stack).
As to claim 14, Worry et al. disclose wherein the step of generating via power interface 160 at least one current pulse through the battery comprises generating at least one charge pulse and/or at least one discharge pulse (see par. 0056 wherein power interface 160 may receive operating current from the battery stack 111, while the external power source 161 may be an alternative power source for the power interface 160).
As to claim 15, Worry et al. disclose wherein the step of generating at least one current pulse through the battery comprises generating a current pulse train through switches and conductors 167 & 140 (see pars. 0118-0120, wherein the power interface 160 controls the current flow in the switch control conductors 167a, 167b, and 167c to open and close the switches 140a, 140b, and 140c, respectively).
As to claim 16, Worry et al. disclose wherein the method further comprises verifying a validity of the reference impedance measurement via Rf  based on an elapsed period of time between the reference impedance measurement via controller 640 (see par. 0144 the microcontroller 640 has had a sufficient time window to act and has failed to do so (or in case of microcontroller failure and/or disconnection of communication in the battery management system 100), the switches 140a-c can be controlled using hardware without the software interaction in the microcontroller 640) and the verification impedance measurement, and performing a further reference impedance measurement when the elapsed period of time exceeds a given time limit (see par. 0171, wherein impedance Rf 816, if a fault exits in the battery stack, is resistance at some point in the battery stack that results from the fault.  In at least one embodiment, if fault impedance Rf 816 exits, the ground fault detector 642 would detect at least one of the test currents Ip 806 and In 812).
As to claim 17, Worry et al. disclose wherein the method further comprises verifying a validity of the reference impedance measurement based on an elapsed period of time between the reference impedance measurement and the verification impedance measurement via controller 640 (see par. 0144 the microcontroller 640 has had a sufficient time window to act and has failed to do so (or in case of microcontroller failure and/or disconnection of communication in the battery management system 100), the switches 140a-c can be controlled using hardware without the software interaction in the microcontroller 640), and performing a further reference impedance measurement when the elapsed period of time exceeds a given time limit (see claim 11, pars. 0171 & 0227, wherein impedance Rf 816, if a fault exits in the battery stack, is resistance at some point in the battery stack that results from the fault.  In at least one embodiment, if fault impedance Rf 816 exits, the ground fault detector 642 would detect at least one of the test currents Ip 806 and In 812).
As to claim 18, Worry et al. disclose wherein the step of identifying a ground fault  based on a correlated change of measured impedance of the individual battery blocks along the at least one string  comprises a step of localizing a position of the ground fault by identifying a sequence via detector 901 & 931 of individual battery blocks  a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string 210 (see par. 0190 wherein detector 901a is enabled, and the configuration of network 918 is of no consequence when detector 931 is enabled.  Zero ohm resistor R167 952 sets the circuitry reference common level (COM) to the same potential as earth or chassis ground (CHAS), thereby ensuring that test currents to/from each end of the battery stack are returned through ground, which is the reference to which ground faults are detected).
As to claim 19, Worry et al. disclose wherein the step of identifying a ground fault via detector 901 & 931 based on a correlated change of measured impedance of the individual battery blocks along the at least one string comprises a step of localizing a position of the ground fault by identifying a sequence detector 901 & 931 of individual battery blocks  a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string 210 (see par. 0190 wherein detector 901a is enabled, and the configuration of network 918 is of no consequence when detector 931 is enabled.  Zero ohm resistor R167 952 sets the circuitry reference common level (COM) to the same potential as earth or chassis ground (CHAS), thereby ensuring that test currents to/from each end of the battery stack are returned through ground, which is the reference to which ground faults are detected).
As to claim 20, Worry et al. disclose wherein the step of identifying a sequence of individual battery blocks 901 & 931 with a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm  via fault signal detector 634 (see par. 0139 the fault pilot signal detector 634 outputs signals to the microcontroller of the power interface 602, which may send instructions to the switch control for controlling the switches 140a-c wherein fault detection by the fault pilot signal detector 634 from directly de-energizing the coils of the switches 140a-c, while still allowing the  microcontroller of the power interface 602 to instruct the switch control to control the switches 140a-n).

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		June 16, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858